BARNES, Presiding Judge,
dissenting.
While I fully join Judge Miller’s dissent, I write separately to further emphasize the deferential standard of review that we must apply in this case. In the context of a trial court’s grant or denial of a motion to suppress, if “the underlying facts support conflicting inferences as to whether the defendant was an impaired driver, we apply a clearly erroneous standard of review and defer to the trial court’s finding on the issue.” (Citation and punctuation omitted.) State v. Encinas, 302 Ga. App. 334, 336 (691 SE2d 257) (2010). See Slayton v. State, 281 Ga. App. 650, 653 (1) (637 SE2d 67) (2006) (standard of review may require this Court to affirm the trial court’s grant or denial of a motion to suppress “under the same facts depending on the credibility determinations and inferences drawn by the trial court”) (citation omitted). This follows from the longstanding principle that “as an appellate court for the correction of legal errors, we must draw all reasonably permissible inferences from the evidence to support the trial court’s ruling.” (Citation and punctuation omitted.) Slayton, 281 Ga. App. at 653 (1).
Here, the underlying facts clearly would have supported an inference by the trial court that Hughes was impaired by illegal drugs when he caused the automobile accident, and thus would have supported the denial of the motion to suppress. Indeed, members of this Court might very well have drawn such an inference if we had been sitting as the trier of fact at the suppression hearing. Nevertheless, the underlying facts also support a competing inference that Hughes was not impaired by illegal drugs when he caused the automobile accident, as the trial court found in this case. Under these circumstances, where conflicting inferences as to whether Hughes *440was impaired by drugs could be drawn from the record, we should defer to the trial court’s finding on the issue and affirm the grant of the motion to suppress.
Decided November 21, 2013
Reconsideration denied December 11, 2013
Julia Fessenden Slater, District Attorney, Wesley A. Lambertus, Assistant District Attorney, for appellant.
Hagler & Hyles, Richard C. Hagler, Allen M. Trapp, Jr., for appellee.
I am authorized to state that Presiding Judge Doyle joins in this dissent.